NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            31-AUG-2022
                                            08:42 AM
                                            Dkt. 37 OAWST
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

               WILMINGTON SAVINGS FUND SOCIETY, FSB,
             D/B/A/ CHRISTIANA TRUST, NOT INDIVIDUALLY
     BUT AS TRUSTEE FOR PRETIUM MORTGAGE ACQUISITION TRUST,
          Plaintiff-Appellee, v. RUSTICO VILORIA UDARBE;
      RUSTICO VILORIA UDARBE, TRUSTEE OF THE UDARBE TRUST;
      HEDELIZA TOLENTINO UDARBE; HEDELIZA TOLENTINO UDARBE,
       TRUSTEE OF THE UDARBE TRUST, Defendants-Appellants,
  CORRINE E. GROSS; STATE OF HAWAI#I – DEPARTMENT OF TAXATION;
      UNITED STATES OF AMERICA; AMERICAN EXPRESS BANK, FSB,
      Defendants-Appellees, JOHN DOES 1-50; JANE DOES 1-50;
           DOE PARTNERSHIPS 1-50; DOE CORPORATIONS 1-50;
       DOE ENTITIES 1-50; and DOE GOVERNMENTAL UNITS 1-50,
                            Defendants.


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                   (CIVIL NO. 2CC131000924(1))

           ORDER APPROVING STIPULATION TO DISMISS APPEAL
     (By:   Leonard, Presiding Judge, Hiraoka and Chan, JJ.)
           Upon consideration of the Stipulation for Dismissal
With Prejudice of Notice of Appeal Filed June 23, 2021, filed
August 25, 2022, by Plaintiff-Appellee Wilmington Savings Fund
Society, FSB, the papers in support, and the record, it appears
that (1) the appeal has been docketed and the filing fees have
been paid; (2) the parties stipulate to dismiss the appeal with
prejudice and bear their own attorneys' fees and costs, under
Hawai#i Rules of Appellate Procedure Rule 42(b); and (3) the
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

stipulation is dated and signed by counsel for all parties
appearing in the appeal.
          Therefore, IT IS HEREBY ORDERED that the stipulation is
approved and the appeal is dismissed with prejudice. The parties
shall bear their own attorneys' fees and costs.
          DATED: Honolulu, Hawai#i, August 31, 2022.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge




                                  2